

117 HR 5456 IH: Federal Employees Civil Relief Act
U.S. House of Representatives
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5456IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2021Mr. Kilmer (for himself, Mr. Connolly, Mrs. Bustos, and Mr. Brendan F. Boyle of Pennsylvania) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committees on Financial Services, Ways and Means, the Judiciary, Education and Labor, and House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo suspend the enforcement of certain civil liabilities of Federal employees and contractors during a lapse in appropriations, and for other purposes.1.Short titleThis Act may be cited as the Federal Employees Civil Relief Act.2.PurposeThe purpose of this Act is to provide for the temporary suspension of judicial and administrative proceedings and transactions that may adversely affect the civil rights of Federal workers during a shutdown.3.DefinitionsIn this Act:(1)Consumer reporting agencyThe term consumer reporting agency has the meaning given the term in section 603(f) of the Fair Credit Reporting Act (15 U.S.C. 1681a(f)).(2)ContractorThe term contractor has the meaning given the term in section 7101 of title 41, United States Code.(3)Court; judgment; StateThe terms court, judgment, and State have the meanings given those terms in section 101 of the Servicemembers Civil Relief Act (50 U.S.C. 3911).(4)Covered periodThe term covered period means the period beginning on the date on which a shutdown begins and ending on the date that is 30 days after the date on which that shutdown ends.(5)Federal workerThe term Federal worker—(A)means an employee of a Government agency; and(B)includes an employee of a contractor.(6)Government agencyThe term Government agency means each authority of the executive, legislative, or judicial branch of the Government of the United States.(7)ShutdownThe term shutdown means any period in which there is more than a 24-hour lapse in appropriations for any Government agency or Federal department as a result of a failure to enact a regular appropriations bill or continuing resolution.4.Jurisdiction(a)JurisdictionThis Act shall apply to—(1)the United States;(2)each of the States, including each political subdivision of a State; and(3)all territory that is subject to the jurisdiction of the United States.(b)Applicability to proceedingsThis Act—(1)shall apply to any judicial or administrative proceeding that is commenced in any court or agency in any jurisdiction that is subject to this Act; and(2)shall not apply to criminal proceedings or with respect to child support payments.(c)Court in which application may be madeWhen, under this Act, any application is required to be made to a court in which no proceeding has already been commenced with respect to a matter, that application may be made to any court that would otherwise have jurisdiction over the matter.(d)Notification(1)In generalThe head of the Government agency that employs a Federal worker, or at which a Federal worker performs services, as applicable, shall provide the Federal worker with written notice regarding the benefits provided under this Act—(A)on the date on which the individual becomes a Federal worker; and(B)periodically after the date described in subparagraph (A), including on the date on which any shutdown begins.(2)Legislative and judicial branchWith respect to a Federal worker in a Government agency in the legislative branch or judicial branch, (or, in the case of a Federal worker who is an employee of a contractor, who provides services at a Government agency in the legislative branch or judicial branch), the officer or employee at the Government agency who has the final authority to appoint, hire, discharge, and set the terms, conditions, or privileges of the employment of the Federal worker shall provide the notice required under paragraph (1).5.Anticipatory reliefA Federal worker who is furloughed or required to work without pay during a shutdown may apply to a court for a temporary stay, postponement, or suspension with respect to any payment of rent, mortgage, tax, fine, penalty, insurance premium, student loan repayment, or other civil obligation or liability that the Federal worker or individual, as applicable, owes or would owe during the duration of the shutdown.6.Evictions(a)Court-Ordered evictionExcept by the order of a court, a landlord may not, during a shutdown—(1)evict a Federal worker from premises that are occupied or intended to be occupied primarily as a residence; or(2)subject premises described in paragraph (1) to a distress.(b)Stay of execution(1)Court authorityUpon an application for eviction or distress with respect to premises described in subsection (a)(1), a court may, upon motion of the court, and shall, if a request is made by or on behalf of a Federal worker, the ability of whom to pay the rent that is the subject of the action is materially affected by a shutdown—(A)stay the proceedings for a period of 30 days, unless, in the opinion of the court, justice and equity require a longer or shorter period of time; or(B)adjust the obligation under the lease to preserve the interests of all parties.(2)Relief to landlordIf a court grants a stay under paragraph (1), the court may grant to the landlord (or other person with paramount title) such relief as equity may require.(c)MisdemeanorExcept as provided in subsection (a), a person that knowingly takes part in an eviction or distress described in that subsection, or that knowingly attempts to take part in an eviction or distress described in that subsection, shall be fined as provided in title 18, United States Code, or imprisoned for not more than 1 year, or both.7.Mortgage protection and foreclosures(a)DefinitionIn this section, the term covered action means an action relating to an obligation—(1)with respect to real or personal property owned by a Federal worker; and(2)that—(A)originated before the date on which a shutdown begins;(B)is in effect on the date on which a shutdown begins; and(C)is secured by a mortgage, trust deed, or other security in the nature of a mortgage.(b)Stay of proceedings and adjustment of obligationIf a covered action is filed in a court during a covered period, the court may, after a hearing and upon the motion of the court, and shall, upon application by the Federal worker if the ability of the Federal worker to comply with the covered obligation is materially affected by the shutdown—(1)stay the proceedings for a period of time as justice and equity require; or(2)adjust the obligation to preserve the interests of all parties.(c)Sale or foreclosureA sale, foreclosure, or seizure of property for a breach of an obligation described in subsection (a) by a Federal worker shall not be valid if made during a covered period except upon the order of a court that is granted before that sale, foreclosure, or seizure, as applicable, with a return made and approved by the court.(d)MisdemeanorA person that knowingly makes or causes to be made a sale, foreclosure, or seizure of property that is prohibited under subsection (c), or that knowingly attempts to make or cause to be made a sale, foreclosure, or seizure of property that is prohibited under that subsection, shall be fined as provided in title 18, United States Code, or imprisoned for not more than 1 year, or both.8.Liens(a)Liens(1)DefinitionIn this subsection, the term lien includes—(A)a lien—(i)for storage, repair, or cleaning of the property or effects of a Federal worker; and(ii)on the property or effects described in clause (i) for any reason other than a reason described in that clause; and(B)a loan that a Federal worker has obtained with respect to a motor vehicle.(2)Limitation on foreclosure or enforcementA person holding a lien on the property or effects of a Federal worker may not, during a covered period, foreclose on or enforce that lien without the order of a court that was issued before the date on which that foreclosure or enforcement occurs.(b)Stay of proceedingsIn a proceeding to foreclose on or enforce a lien that is subject to this section, a court may, upon the motion of the court, and shall, if requested by a Federal worker, the ability of whom to comply with the obligation resulting in the proceeding is materially affected by a shutdown—(1)stay the proceeding for a period of time as justice and equity require; or(2)adjust the obligation to preserve the interests of all parties.(c)MisdemeanorA person that knowingly takes an action that violates this section, or attempts to take an action that violates this section, shall be fined as provided in title 18, United States Code, or imprisoned for not more than 1 year, or both.9.Student loans(a)Definition of student loanIn this section, the term student loan means the following:(1)A loan made, insured, or guaranteed under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.), including any Federal Direct Stafford Loan, Federal Direct Unsubsidized Stafford Loan, Federal Direct PLUS Loan, or Federal Direct Consolidation Loan.(2)A private education loan, as such term is defined in section 140(a) of the Truth in Lending Act (15 U.S.C. 1650(a)).(b)Application to student loansThis section shall apply to any situation in which—(1)the student loan payment of a Federal worker falls due or remains unpaid during a shutdown; and(2)during the shutdown described in paragraph (1), the Federal worker described in that paragraph has been furloughed or required to work without pay.(c)Deferment eligibilityDuring a covered period, a Federal worker shall be eligible for deferment, during which, with respect to a student loan, periodic installments of principal need not be paid and interest shall not accrue.(d)Limitation on defaultsIf the student loan payment of a Federal worker falls due and remains unpaid during a shutdown, the lender with respect to the student loan may not place the loan in default without the order of a court.(e)Limitation on collectionsIf the student loan of a Federal worker has been placed in default before the date on which a shutdown begins, the lender with respect to the student loan may not, without the order of a court, perform any of the following activities during the covered period with respect to the shutdown:(1)Send the student loan to collection.(2)Report adverse information with respect to the Federal worker to a consumer reporting agency.(3)Garnish wages, tax refunds, or government benefits.(f)Court stayIn a proceeding to collect a student loan payment that is subject to this section, a court may, upon the motion of the court, and shall, if requested by a Federal worker whose ability to comply with the obligation resulting in the proceeding is materially affected by a shutdown—(1)stay the proceeding for a period of time as justice and equity require; or(2)adjust the obligation to preserve the interests of all parties.(g)MisdemeanorA person that knowingly violates this section, or attempts to violate this section, shall be fined as provided in title 18, United States Code, or imprisoned for not more than 1 year, or both. 10.Income taxes(a)Deferral of taxUpon notice to the Internal Revenue Service, the collection of Federal income tax on the income of a Federal worker falling due during a shutdown shall be deferred for a period of not more than 90 days after the date on which the shutdown ends if the ability of the Federal worker to pay the income tax is materially affected by the shutdown.(b)Accrual of interest or penaltyNo interest or penalty shall accrue during the period of deferment under subsection (a) by reason of nonpayment on any amount of tax deferred under this section.(c)Statute of limitationsThe running of a statute of limitations against the collection of tax deferred under this section, by seizure or otherwise, shall be suspended for the covered period with respect to the shutdown to which the collection applies.(d)Application limitationThis section shall not apply to the tax imposed on employees under section 3101 of the Internal Revenue Code of 1986.11.Insurance protection(a)DefinitionIn this section, the term covered insurance policy means a policy—(1)for—(A)health insurance;(B)life insurance;(C)disability insurance; or(D)motor vehicle insurance; and(2)that—(A)a Federal worker enters into before the date on which a shutdown begins; and(B)is in effect during a shutdown.(b)Insurance protectionWithout the order of a court, a covered insurance policy shall not lapse or otherwise terminate or be forfeited because a Federal worker does not pay a premium, or interest or indebtedness on a premium, under the policy that is due during a covered period with respect to a shutdown.12.Protection of rights(a)Exercise of rights under chapter not To affect certain future financial transactionsAn application by a Federal worker for, or the receipt by a Federal worker of, a stay, postponement, or suspension under this Act with respect to the payment of a fine, penalty, insurance premium, or other civil obligation or liability of that Federal worker shall not itself (without regard to other considerations) provide the basis for any of the following:(1)A determination by a lender or other person that the Federal worker is unable to pay the civil obligation or liability, as applicable, in accordance with the terms of the obligation or liability.(2)With respect to a credit transaction between a creditor and the Federal worker—(A)a denial or revocation of credit by the creditor;(B)a change by the creditor in the terms of an existing credit arrangement; or(C)a refusal by the creditor to grant credit to the Federal worker in substantially the amount or on substantially the terms requested.(3)An adverse report relating to the creditworthiness of the Federal worker by or to a person engaged in the practice of assembling or evaluating consumer credit information.(4)A refusal by an insurer to insure the Federal worker.(5)A change in the terms offered or conditions required for the issuance of insurance.(b)Reduction or waiver of fines or penaltiesIf a Federal worker fails to perform an obligation arising under a contract and a penalty is incurred arising from that nonperformance, a court may reduce or waive the fine or penalty if—(1)the Federal worker was furloughed or required to work without pay during a shutdown on the date on which the fine or penalty was incurred; and(2)the ability of the Federal worker to perform the obligation was materially affected by the shutdown described in paragraph (1).(c)Court action upon material affect determinationIf a court determines that a Federal worker is materially affected by a shutdown in complying with a judgment or an order of a court, the court may, upon the motion of the court, and shall, on application by the Federal worker—(1)stay the execution of any judgment or order entered against the Federal worker; and(2)vacate or stay an attachment or garnishment of property, money, or debts in the possession of the Federal worker or a third party, whether before or after the entry of a judgment.(d)DependentsUpon application to a court, a dependent of a Federal worker is entitled to the protections under this Act if the ability of the dependent to comply with a lease, contract, bailment, or other obligation is materially affected by reason of the impact of a shutdown on the Federal worker.13.Enforcement(a)Civil actionThe Attorney General may commence a civil action in any appropriate district court of the United States against any person that engages in—(1)a pattern or practice of violating this Act; or(2)a violation of this Act that raises an issue of significant public importance.(b)ReliefIn a civil action commenced under subsection (a), a court may—(1)grant any appropriate equitable or declaratory relief with respect to the violation of this Act;(2)award all other appropriate relief, including monetary damages, to any person aggrieved by the violation described in paragraph (1); and(3)to vindicate the public interest, assess a civil penalty—(A)in an amount that is not more than $55,000 for a first violation; and(B)in an amount that is not more than $110,000 for any subsequent violation.(c)InterventionUpon timely application, a person that is aggrieved by a violation of this Act with respect to which a civil action is commenced under subsection (a) may—(1)intervene in the action; and(2)obtain such appropriate relief as the person could obtain in a civil action under subsection (d) with respect to that violation, along with costs and a reasonable attorney fee.(d)Private right of actionAny person that, after the date of enactment of this Act, is aggrieved by a violation of this Act may, in a civil action—(1)obtain any appropriate equitable or declaratory relief with respect to the violation; and(2)recover all other appropriate relief, including monetary damages.(e)Costs and attorney feesA court may award to a person aggrieved by a violation of this Act that prevails in an action brought under subsection (d) the costs of the action, including a reasonable attorney fee.(f)No preemptionNothing in this section may be construed to preclude or limit any remedy otherwise available under other law, including consequential and punitive damages.